Citation Nr: 0924194	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-05 266	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for eye disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to November 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The Veteran's thereafter moved 
and his claim's file was transferred to the RO in Reno, 
Nevada.

In February 2008, the Veteran was afforded a Board hearing 
before the undersigned.  A transcript is associated with the 
claims file.  In April 2008, the Board remanded the appeal 
for additional development.

Following the appeal being certified to the Board, the 
Veteran filed an additional statement in support of his claim 
along an internet article regarding ammonia and an August 
2004 study regarding the train derailment and chemical 
release that occurred in January 2002.  In its February 2009 
Brief, the Veteran's representative waived initial RO review 
of all new evidence. The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that a chronic disability of the eyes (other 
than refractory errors) were present in-service, that 
refractory errors of the eyes were subjected to a 
superimposed disease or injury which created additional 
disability, or that any current disability of the eyes is 
related to service.






CONCLUSION OF LAW

Eye disorders were not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 4.9 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in 
December 2004 and January 2005, prior to the appealed from 
September 2005 rating decision, along with that written 
notice provided in September 2006, November 2006, and 
September 2008 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations 
governing the assignment of disability ratings and effective 
dates as required by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While Dingess notice was not 
provided to the Veteran until after the initial adjudication 
of the claim, providing the claimant with this notice in 
September 2006, followed by a readjudication of the claim in 
the January 2007 statement of the case, "cures" any timing 
problem associated with the lack of notice prior to an 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claim's file all identified and available service and post-
service medical records.  The record also shows that the 
Veteran was afforded two VA examinations in connection with 
the appeal and the information obtained by those examiners is 
adequate to allow the Board to adjudicate the claim because 
the May 2008 VA examination after a review of the record on 
appeal and an examination of the Veteran provided opinions as 
to the origins of his eye disorders.

In this regard, the Veteran claims that the May 2008 VA 
examination is inadequate because it was not conducted by a 
healthcare professional with sufficient expertise to give a 
competent and credible medical opinion as to the origins of 
his current eye disorders.  He also argues that the Board's 
April 2008 Remand instructed that he be given an 
ophthalmologic examination, and that the RO erred by having 
his May 2008 examination conducted by an optometrist.  At the 
outset, the Board must note that it did not specifically 
order that the Veteran's examination be conducted by an 
ophthalmologist.  Further, to that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the claims 
folder.  It considers all of the pertinent evidence of 
record, to include the service treatment records, reports 
related to the accident/incident in question (chemical 
spill), and private and VA medical records, and the 
statements and testimony of the appellant, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Indeed, as discussed in 
greater detail below, the examiner made specific 
findings/reference to evidence found and not found in the 
record, which he felt supported his opinion.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  Moreover, the Board is also satisfied there was 
substantial compliance with its August 2007 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Indeed, in 
his February 2009 Informal Hearing Presentation, the 
Veteran's representative even stated that, in compliance with 
Stegall, "it appears the AOJ has made a concerted effort to 
comply with the instructions" of the Board's remand.


Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that he has eye disorders due to being 
exposed to anhydrous ammonia following a train derailment in 
January 2002.  It is also requested that the Veteran be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

For purposes of entitlement to VA benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes even if visual acuity decreased in service, as this 
is not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  
Myopia and presbyopia are refractive disorder.  See Dorland's 
Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

To the extent that the Veteran is claiming service connection 
of a direct basis for the myopia first diagnosed at the July 
2005 VA examination and in the August 2006 private treatment 
records and the astigmatism and myopia diagnosed by the May 
2008 VA examiner, the Board finds that service connection for 
these eye disorders may not be granted on a direct basis 
because refractive errors of the eyes are congenital or 
developmental defects and not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.

As to in-service incurrence under 38 C.F.R. § 3.303(s), the 
Board notes that a January 2002 Employee Exposure Report 
documents the Veteran's exposure, include eye exposure, to 
anhydrous ammonia on January 18th and 20th, 2002.  Similarly, 
a February 2002 service treatment records noted that he was 
involved in a response to an ammonia spill.  Additionally, 
June 2003 service treatment records likewise documented a 
history of exposure to ammonia as part of an initial response 
crew as well as his complaints of blurred vision when 
reading.  This record also noted the Veteran's claim of being 
nearsighted (myopia).   

The Veteran has also submitted several documents pertaining 
to a January 18, 2002, train derailment and a class action 
settlement agreement between Canadian Pacific and those that 
were injured by the accident.  In this regard, an AF Form 438 
(Medical Care - Third Party Liability Notification) documents 
that the Veteran was exposed to anhydrous ammonia, and that 
this exposure included contact with the eyes.  Moreover, 
Reports from North Dakota Department of Emergency Services 
similarly establish that the referenced train accident 
resulted in the release of a large plume of anhydrous ammonia 
and that the Minot Air Force Base Hazardous Material Unit, 
where the Veteran was a firefighter, responded to the 
accident.  Similar information was contained in the August 
2004 report entitled Derailment and Ammonia Release at Monot, 
ND: Source characterization and Atmospheric Dispersion.  The 
record also includes a January 2007 letter from a firefighter 
that served with the Veteran in which he reports the claimant 
was exposed to a chemical plum and thereafter complained of 
vision problems.

The Board finds that there is sufficient evidence in the 
record to confirm the Veteran's claim of having been exposed 
to anhydrous ammonia in January 2002 while on active duty.  
Further, the Board finds that the Veteran is also competent 
to state that his eyes burned as a result of his exposure to 
anhydrous ammonia.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  
Moreover, the Veteran's buddy is competent to state that he 
saw the claimant enter a chemical plume and heard him 
thereafter complain of vision problems.  Id.

However, service treatment records, including the November 
2004 separation examination, are silent for any chronic eye 
disorders, including due to the confirmed anhydrous ammonia 
exposure.  Therefore, entitlement to service connection for 
eye disorders based on in-service incurrence must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Board will next consider whether service connection is 
warranted for refractory errors of the eyes due to a 
superimposed disease or injury which created additional 
disability under 38 C.F.R. §§ 3.303(c), 4.9, and VAOPGCPREC 
82-90.  In this regard, the Board notes that the May 2008 VA 
examiner opined, after a review of the record on appeal and 
an examination of the claimant, that the Veteran had myopia 
and astigmatism and that they are not related to his period 
of active duty or his exposure to anhydrous in January 2002.  
The examiner also reported that he could not find any 
literature which would support the claim that pre-existing 
myopia and astigmatism could be aggravated by ammonia 
exposure.  Lastly, the examiner opined that the rate of the 
worsening of the Veteran's myopia is typical of such cases 
and the claimant had no unusual exacerbations.  These 
opinions are not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) 
(VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions).  Therefore, 
entitlement to service connection for eye disorders diagnosed 
as myopia and astigmatism (i.e., refractory errors) due to a 
superimposed disease or injury which created additional 
disability must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303(c), 4.9.  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes that the Veteran was 
diagnosed by the May 2008 VA examiner with cataracts and 
blepharitis in addition to myopia and astigmatism.  However, 
the Board finds that the length of time between the Veteran's 
separation from service in 2004 and first being diagnosed 
with these eye disorders in 2008 to be compelling evidence 
against finding continuity.  Put another way, the four year 
gap between the Veteran's service discharge and first being 
diagnosed with cataracts and blepharitis weighs heavily 
against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Therefore, entitlement to service connection for eye 
disorders due to continuity of symptomatology must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that there is no competent medical evidence 
in the record of a causal association or link between these 
post-service cataracts and blepharitis diagnosed by the May 
2008 VA examiner and an established injury, disease, or event 
of service origin including the documented chemical exposure.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the May 2008 VA examiner opined that they were not related to 
his active duty including his documented chemical exposure.  

Specifically, as to the cataract, the May 2008 VA examiner 
opined that it was less likely than not related to the 
Veteran in-service anhydrous ammonia exposure in January 2002 
because, while medical literature notes that cataracts can be 
caused by anhydrous ammonia exposure, it also suggests that 
it is the result of severe exposure which would also cause 
corneal scarring which the Veteran does not have.  "The 
exposure here was mild and transient, with symptoms resolving 
in a short period of time.  Also, the cataract has not been 
noted on any previous examination, and it is unlikely that it 
would now manifest as a reaction to a toxic exposure 
approximately six years prior."  

As to the blepharitis, the May 2008 VA examiner also opined 
that it was "not related to his period of active service or 
his exposure to anhydrous ammonia [in January 2002.]  It has 
not been noted on any prior examination . . . nor is it 
identified in any literature as being a result of ammonia 
exposure."  

The above opinions are not contradicted by any other medical 
evidence of record.  Colvin, supra.  Therefore, the Board 
also finds that service connection for eye disorders is not 
warranted based on the initial documentation of the cataracts 
and blepharitis after service because the weight of the 
competent and credible medical evidence is against finding a 
causal association or link between the post-service eye 
disorders and an established injury, disease, or event of 
service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's claims as 
well as the October 2006 statement from the claimant's mother 
and the January 2007 statement from a fellow firefighter 
regarding current eye disorders being due to service or the 
claimant's in-service chemical exposure making his myopia and 
astigmatism worse.  However, laypersons are generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh the lay statements and to make a credibility 
determination as to whether that evidence is sufficient to 
establish service connection due to service incurrence, a 
superimposed disease or injury creating additional 
disability, continuity of symptomatology, and/or a nexus.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 
supra. 

Unlike varicose veins under Barr and a dislocated shoulder 
under Jandreau, a disorder that was indicated in the medical 
record to exist years after service, a finding that one 
disorder is related to another disorder, and a finding that 
there was a superimposed disease or injury which created 
additional disability is not a condition capable of lay 
diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In this regard, the Board acknowledges that the Veteran, his 
representative, his mother, and his fellow firefighter are 
competent to give evidence about what they see and the 
claimant is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that 
he had problems seeing since service.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).   However, 
generally, the Veteran, his representative, his mother, and 
his fellow firefighter as lay persons are not competent to 
diagnosis the claimant with eye disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board finds 
that the lay statements as to continuity of symptomatology, a 
superimposed injury, continuity, and etiology are outweighed 
by the service and post-service treatment records (indicating 
a disorder that began years after service) and the negative 
VA medical opinions cited above.

Likewise, as to the medical literature filed by the Veteran, 
the Board notes medical article or treatise evidence, 
standing alone, discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion, 
a claimant may use such evidence to meet the requirement for 
a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  

However, an attempt to establish a medical nexus between 
service and a disease or injury solely by generic information 
in a medical journal or treatise "is too general and 
inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a 
medical article that contained a generic statement regarding 
a possible link between a service-incurred mouth blister and 
a present pemphigus vulgaris condition did not satisfy the 
nexus element).  Still, medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); 
Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that 
evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility"). 

In this regard, the information submitted by the appellant 
only contains generic information about anhydrous ammonia 
exposure and the scope of the January 2002 chemical spill.  
This evidence is therefore only entitled to limited probative 
value, as it is not supported by any definitive or concrete 
medical opinions.  In sum, even in light of this additional 
evidence, the competent evidence of record (i.e., the opinion 
by the May 2008 VA examiner) reflecting no relationship 
between the Veteran's current eye disorders (i.e., myopia, 
astigmatism, cataract, and blepharitis) and his military 
service still outweighs the evidence in support of a nexus.  
See Mattern v. West, 12 Vet. App. 222, 228 (1999) (generic 
texts, which do not address the facts in this particular case 
with any degree of medical certainty, do not amount to 
competent medical evidence).  

Put another way the generic/generalized evidence contained in 
the treatise along with the lay opinions cited above are 
outweighed by the findings of the May 2008 examination, which 
was conducted by a medical professional who reviewed the 
complete claims file and furnished a rationale for his 
conclusions.  See Nieves- Rodriguez v. Peake, No. 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Accordingly, 
the Board must conclude that the weight of the evidence is 
against the claim of service connection for an eye disorder.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for eye disorders is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


